Title: To Thomas Jefferson from William H. Cabell, 18 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. Augt. 18. 1807
                        
                        I have the honor to enclose you two letters from General Mathews received by this mornings mail—As to the
                            packet mentioned in one of the letters, and addressed to Capt: Hardy, I consider it as coming within the prohibition of
                            the Proclamation, & your instructions. You will perceive that General Mathews considers it in the same light—I should
                            direct its return to the British Consul at New-York, by the mail, were it not that I can so soon obtain your wishes on the
                            subject, which shall be my guide—
                  I am with the highest respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                            
                        
                    